MURDOCK, Justice
(dissenting).
I respectfully dissent. I cannot find substantial evidence in the record that the pre-incident complaints by other students were specific enough to put Caldwell on notice that A.H.’s “harassing” of these students was sexual in nature. Nor does there appear to be substantial evidence showing that there was in place an established school policy, written or otherwise, forbidding Caldwell from appointing a student to assist him or that Caldwell was aware of information that would have established that A.H. should not be allowed to serve as a student aide.
Apart from the foregoing, I question the understanding of the “beyond his or her authority” element employed by the Court in the main opinion. See Ex parte Monroe County Bd. of Educ., 48 So.3d 621, 630 (Ala.2010) (Murdock, J., concurring in part and dissenting in part); Ex parte Watson, 37 So.3d 752, 765-66 (Ala.2009) (Murdock, J., concurring in part and dissenting in part).